Citation Nr: 0411798	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  96-25 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to a rating in excess of 50 percent for PTSD 
prior to August 7, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of March 1996, in which the RO increased the rating 
for PTSD from 10 to 30 percent, effective from the date 
service connection was granted, July 26, 1995.  While on 
appeal, the RO increased the rating to 50 percent disabling, 
effective July 26, 1995.  The veteran perfected an appeal of 
the 50 percent rating. 

Later still on appeal the RO granted a 100 percent rating for 
PTSD, effective August 7, 1997.  As the 100 percent rating is 
the maximum rating, the remaining issue as listed on the 
first page of this decision is whether the veteran is 
entitled to a rating in excess of 50 percent prior to August 
7, 1997. 


FINDINGS OF FACT

1.  For the period prior to August 7, 1997 the veteran's PTSD 
was productive of considerable social and occupational 
impairment; neither severe impairment in social and 
occupational functioning, nor social isolation, totally 
incapacitating symptoms nor demonstrable unemployability was 
shown. 

2.  For the period prior to August 7, 1997 the veteran's PTSD 
was productive of occupational and social impairment with 
reduced reliability; neither occupational and social 
impairment with deficiencies in most areas, nor total 
occupational and social impairment was shown. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD for the period prior to August 7, 1997 have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  
2.  The criteria for a rating in excess of 50 percent for 
PTSD for the period prior to August 7, 1997 have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9440 (2003).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veteran Claims (CAVC) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.  

Although the initial RO decision was made prior to the 
enactment of the VCAA, the Board finds that any defect with 
respect to the VCAA notice is harmless error for the reasons 
specified below.  The safeguards of procedural due process 
are notice and the opportunity to be heard.  In this case, 
the veteran has been given adequate notice of the evidence to 
substantiate his claim with the May 1969 statement of the 
case, citing the rating criteria in effective prior to 
November 1996, the July 1997 supplemental statement of the 
case, citing the current criteria, effective from November 
1996.  Also the veteran testified on the issue at a hearing 
in December 1996.  In the September 2003 supplemental 
statement of the case, the RO provided the veteran actually 
notice of the VCAA, citing 38 C.F.R. § 3.159.  And in a 
letter, dated in January 2004, the RO again addressed the 
VCAA.  In the letter, the RO notified the veteran of the 
evidence needed to substantiate the claim, namely, evidence 
of an increase in disability.  The RO notified the veteran 
that VA would obtain records in the custody of a Federal 
agency, including records of VA and of the Social Security 
Administration, and that he should submit evidence not in the 
custody of a Federal agency, including private medical 
records and employment records or authorized VA to obtain the 
records.  

As the veteran has been given adequate notice of the need to 
submit evidence and argument and the opportunity to submit 
such evidence and argument and to address the issue at a 
hearing, the Board determines that to decide the appeal now 
would not be prejudicial to the veteran. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As the veteran has not identified 
any additional evidence and as there are no additional 
records to obtain, the Board concludes that the duty-to-
assist has been complied with. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural and Factual Background

The veteran's claim of service connection for PTSD was 
received on July 26, 1995.  In a January 1996 rating 
decision, the RO granted service connection, effective from 
the date of claim, July 26, 1995. 

In a March 1996 rating decision, the RO assigned a 30 percent 
rating for PTSD, effective from the date service connection 
was granted.  While on appeal, the RO increased the rating to 
50 percent, effective from the date of claim, July 26, 1995.  

While the appeal was pending, the RO granted a 100 percent 
rating for PTSD, effective August 7, 1997.  As the 100 
percent rating is the maximum rating, the remaining issue is 
whether the veteran is entitled to a rating in excess of 50 
percent prior to August 7, 1997.



The relevant evidence consists of the following documents. 

A VA hospital summary, dated in July 1995, discloses that the 
veteran was admitted for alcohol and drug rehabilitation.  
PTSD was not diagnosed.  The veteran was considered 
employable.  The GAF score was 60. 

On VA examination in February 1996, the diagnoses included 
alcohol and drug dependence in remission and PTSD.  The 
examiner noted that due to the veteran's many years of 
alcohol dependence and drug abuse it was difficult to 
evaluate the extent to which his PTSD symptoms interfered 
with his occupational or personal functioning, but he did 
describe the symptoms as moderate.  The GAF score was 56. 

VA hospital records, dated from December 1995 to April 1996, 
show that the veteran was seen for in-patient treatment for 
chronic PTSD symptoms.  On admission, he was alert and 
oriented.  His thought processes were fully organized with no 
looseness of association or psychotic ideation noted.  His 
affect was appropriate and stable.  His insight was fair to 
good and judgment was good.  On hospital discharge, the 
veteran reported some relief from his PTSD symptomatology.  
The diagnoses included PTSD; alcohol dependence, in remission 
and cocaine dependence, in remission.  He was considered 
employable.  The GAF score was 65. 

On VA examination in January 1997, the veteran reported an 
anxious mood, but not being overly depressed.  His affect was 
appropriate and sleep was erratic.  He had frequent 
flashbacks and recurrent nightmares pertaining to his combat 
experience.  He made unsuccessful efforts to avoid thoughts, 
feelings, and activities that aroused recollections of his 
traumatic Vietnam experiences.  He had a feeling of 
detachment and estrangement from people.  The veteran 
reported no current suicidal ideations but had such thoughts 
in the past.  No hallucinations or delusions were elicited 
but he was very distrustful of people.  Memory was fair but 
concentration was somewhat impaired.  He reportedly had no 
phobias, obsessions, compulsions, or panic attacks.  The 
diagnosis included chronic PTSD.  His GAF score was 51.  

In February 1998, the veteran filed a claim for a total 
disability rating based on individual unemployability.  On 
his application, he indicated that he had last worked full 
time in August 1997. 

On VA examination in September 1998, it was noted that the 
veteran had been unemployed for at least one year, and had 
been unsuccessfully seeking employment.  The diagnoses 
included PTSD; depressive disorder; alcohol dependence, in 
remission, and cocaine dependence, in remission.  The GAF 
score was 45.  

On VA examination in May 2001, it was noted that the veteran 
had not worked for the entire past twelve months due to the 
severity of his PTSD, and was incapable of functioning in an 
occupational setting.  The diagnosis included PTSD.  The GAF 
score was 40.  

Analysis

In this case, as the rating criteria for PTSD was amended in 
November 1996, the Board must consider the severity of PTSD 
under the different rating criteria in effect during the 
period from July 1995 to August 1997.  

The Global Assessment of Function (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  Quick 
Reference to the Diagnostic Criteria from the Diagnostic and 
Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994) 
(DSM-IV). A GAF score of 51-60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  A GAF score in the 
range of 61 to 70 is defined as mild symptoms. 

Pre-1996 Criteria 

On the pre-1996 criteria, a 100 percent rating was warranted 
when the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community, or where there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or when 
the veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

A 70 percent rating was warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

A 50 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of the 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  

In reviewing the evidence of record and the applicable 
criteria, the veteran was considered employable, following 
hospitalizations in July 1995 and in December 1995 to April 
1996, his symptoms were described as moderate on VA 
examinations in February 1996 and January 1997.  On the basis 
of this evidence, the preponderance of the evidence is 
against the claim that PTSD was manifested by social 
isolation, totally incapacitating psychoneurotic symptoms, or 
demonstrably inability to obtain or retain employment.  And 
the criteria for a 100 percent rating prior to August 1997 
under pre-1996 rating criteria were not met. 

Also, the preponderance of the evidence is against the claim 
that PTSD was manifested by severe social impairment and 
severe impairment in the ability to obtain or retain 
impairment.  During this period, the GAF scores were in the 
range of 51 to 65, indicative of no more than moderate 
symptoms.  For these reasons, the criteria for a 70 percent 
rating prior to August 1997 under pre-1996 rating criteria 
were not met.  
1996 and Current Criteria 

The current criteria for rating mental disorders, including 
PTSD, were revised November 1996.  Under the current and 
revised rating criteria, a 100 percent rating is assigned for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
name of close relatives, own occupation, or own name.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.



Although the veteran experienced continuing symptoms, he was 
consistently evaluated and was functioning at a level of 
moderate social and occupational impairment on the bases of 
the GAF scores in the range of 51 to 65, indicative of no 
more than moderate difficulty in social and occupational 
functioning.

Reconciling the various reports into a consistent disability 
picture, there had been little change in the PTSD symptoms 
between 1995 and 1997.  The major change occurred in 1998 and 
later as reflected in the 1998 and 2001 VA examinations and 
as evidenced by a total schedular rating since August 1997, 
when the veteran could no longer work.  Although the veteran 
had difficulties, no VA examiner found more than moderate 
occupational and social impairment due to PTSD.

Taking into account all the evidence and for the above 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 50 
percent prior to August 1997 under the current and revised 
criteria. 


ORDER

A rating in excess of 50 percent for PTSD prior to August 7, 
1997 is denied.  


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



